Case 1:18-cv-01261-JTN-SJB ECF No. 308 filed 05/17/20 PageID.4646 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

CURTIS E. BLACKWELL, II,
           Plaintiff,                                                   Case No. 1:18-cv-1261
v.                                                                      Hon. Janet T. Neff
                                                                        Mag. Judge Sally J. Berens
LOU ANNA K. SIMON,
MARK DANTONIO, et al.,
          Defendants.

     PLAINTIFF’S MOTION FOR SANCTIONS AGAINST DEFENDANT MARK
   DANTONIO FOR PROVIDING FALSE TESTIMONY DURING HIS DEPOSITION
               AND REQUEST FOR EVIDENTIARY HEARING.

        NOW COMES PLAINTIFF, CURTIS BLACKWELL, II (“Plaintiff” or “Plaintiff

Blackwell”), by and through his attorney, ANDREW A. PATERSON, and for his Motion for

Sanctions Against Defendant Mark Dantonio For Providing False Testimony During His

Deposition and Request for Evidentiary Hearing, states as follows:

                           STATEMENT OF NON-CONCURRENCE

        Plaintiff’s counsel explained the nature of this motion and its legal basis to Defendants

Mark Dantonio, Mark Hollis and Lou Anna Simon’s counsel and requested concurrence, via

electronic mail, as well as making himself available for phone discussions, but was unable to

obtain concurrence in the relief sought at the time of this filing. (Note: Plaintiff is also filing a

separate statement pursuant to Local Rule 7.1(d)).

                                       I.      INTRODUCTION

        In accordance with retired-Magistrate Judge Carmody’s October 21, 2019 order [ECF No.

93], on January 10, 2020, Defendant Mark Dantonio (“Defendant Dantonio”) sat for a deposition,

which was taken at the federal courthouse in Grand Rapids, Michigan at Defendant Dantonio’s

counsel’s request. During his deposition, Defendant Dantonio was asked relevant questions

pertaining to his use of Plaintiff in recruiting certain star student-athletes to possibly join the MSU
                                             Page 1 of 12
Case 1:18-cv-01261-JTN-SJB ECF No. 308 filed 05/17/20 PageID.4647 Page 2 of 11



football program. Specifically, on page 66 of Defendant Dantonio’s deposition transcript [ECF

No.183-1 at PageID. 2217], Defendant Dantonio was asked and answered the following questions:

       Q.      “Did he [Blackwell] ever go with you to visit any recruits at their homes?”

       A.      “No.”

       Q.       Would that have been a violation of NCAA rules?

       A.      “Yes.”

(ECF No.183-1 at PageID. 2217).

       Such questions were clearly relevant to Plaintiff’s claims, as they went “to an individual

defendant’s decision to suspend Plaintiff Blackwell or not to renew Plaintiff Blackwell’s contract,”

as this Court previously held in its December 18, 2019 Order [ECF No. 160]. Moreover, given

that Defendants have continuously asserted conflicting and inconsistent reasons for the non-

renewal of Plaintiff’s Employment Agreement, such inquiries were not only relevant to Plaintiff’s

claims, but were necessary to exploring, countering and exposing Defendant Dantonio’s asserted

defenses as pretextual, as well as Defendant Dantonio’s lack of credibility on material issues. Said

inconsistencies, particularly when they are made under oath, illustrate Defendant Dantonio’s

pretext in not renewing Plaintiff’s contract. See Cicero v. Borg-Warner Auto., Inc., 280 F.3d 579,

592 (6th Cir. 2002).

       However, Defendant Dantonio’s testimony was not truthful. Ms. La Keshia Neal’s (“Ms.

Neal”) affidavit [ECF No. 196-1 at PageID. 2381-2385], with attached photographs, confirm the

factual allegations stated in footnote 2 of Plaintiff’s motion for protective order [ECF No. 173]

and in Plaintiff’s response in opposition to Defendant Dantonio’s motion for protective order [ECF

No. 183]. The affidavit of Ms. Neal is significant and of great importance because Ms. Neal is the

mother of the former ‘five-star’ high school football recruit who was referenced in Plaintiff’s


                                           Page 2 of 12
Case 1:18-cv-01261-JTN-SJB ECF No. 308 filed 05/17/20 PageID.4648 Page 3 of 11



response in opposition to Defendants’ motion for protective order. (ECF No. 183, PageID. 2203).

Ms. Neal’s affidavit and her photographs plainly and indisputably refute the sworn testimony

Defendant Dantonio provided at his deposition. (ECF No. 196-1 at PageID. 2381-2385).

       Accordingly, pursuant to the Court’s inherent authority to sanction a party for misconduct

during litigation, Plaintiff prays that this Honorable Court properly exercises its discretion and

sanction Defendant Dantonio for providing false testimony during his deposition.

                              II.     LAW AND LEGAL ANALYSIS

           A. The Court Has the Inherent Authority to Sanction Defendant Dantonio for
              Providing False Testimony During His Deposition.

       Federal courts have the inherent authority to sanction bad-faith conduct, as well as conduct

that is “tantamount to bad faith.” Metz v. Unizan Bank, 655 F.3d 485, 489 (6th Cir. 2011) (citing

Chambers v. NASCO, Inc., 501 U.S. 32, 45-46, 111 S.Ct. 2123, 115 L.Ed.2d 27 (1991); Railway

Express, Inc. v. Piper, 447 U.S. 752, 767, 100 S.Ct. 2455, 65 L.Ed.2d 488 (1980)); see also First

Bank of Marietta v. Hartford Underwriters Ins. Co., 307 F.3d 501, 511-512 (6th Cir. 2002).

Indeed, as the Sixth Circuit observed in First Bank of Marietta, while bad faith is a requirement in

the Sixth Circuit for a court's reliance on its inherent authority, “this Circuit has also upheld the

use of such sanctions for conduct that was tantamount to bad faith,” and “even in the absence of a

specific finding of bad faith.” First Bank of Marietta v. Hartford Underwriters Ins. Co., 307 F.3d

501, 519 (6th Cir. 2002) (internal quotation marks and citations omitted).

       Bad faith, in turn, is associated with conduct that is intentional or reckless. See Schafer v.

City of Defiance Police Dep't, 529 F.3d 731, 737 (6th Cir. 2008); United States v. Wheeler, 154

F.Supp.2d 1075, 1078 (E.D. Mich. 2001) (sanctions under court's inherent authority warranted for

reckless or bad-faith conduct, and defining “recklessness” as “highly unreasonable conduct which

is an extreme departure from the standards of ordinary care,” such that it is “more than mere


                                           Page 3 of 12
Case 1:18-cv-01261-JTN-SJB ECF No. 308 filed 05/17/20 PageID.4649 Page 4 of 11



negligence but less than intent”); accord Long v. Steepro, 213 F.3d 983, 987 (7th Cir. 2000).

Moreover, the Sixth Circuit has expressly authorized the inherent power of a court to sanction both

parties and their counsel. Stalley v. Methodist Healthcare, 517 F.3d 911, 920 (6th Cir. 2008)

(emphasizing that a court's “inherent powers include the ability to ‘fashion an appropriate sanction

for conduct which abuses the judicial process,’” quoting Chambers, 501 U.S. at 44, and observing

that such “inherent power is not limited to sanctioning attorneys only; we can sanction a party as

well,” citing Chambers, 501 U.S. at 48).

       Here, Defendant Dantonio’s misconduct of providing false testimony during his

deposition warrants being sanctioned by this Court because it was reckless and intentional and

constitutes bad faith or is tantamount to bad faith. Ms. Neal’s affidavit clearly rebuts Defendant

Dantonio’s false testimony about the presence of Plaintiff Blackwell during the off campus

recruiting visit to her son at her home. In her affidavit, Ms. Neal attests that she can say with

absolute certainty that Plaintiff was in her home with Dantonio and the other MSU football

coaches during her son’s official recruiting visit on December 7, 2015. (ECF No. 196-1 at

PageID. 2381-2385). Ms. Neal also provided the irrefutable evidence-- a picture is worth a

thousand words-- that corroborates the facts set forth in her affidavit. (ECF No. 196-1 at PageID.

2381-2385). Notably, to date, Defendant Dantonio has not provided an affidavit to this

Court refuting Ms. Neal’s affidavit and/or Plaintiff’s claims and allegations!

       Defendant Dantonio mandated Plaintiff’s presence during this recruiting visit because of

Plaintiff’s ties and influence in the high school football community. Although it will ultimately

be left to the U.S. Attorney’s Office for the Western District of Michigan to determine whether




                                            Page 4 of 12
Case 1:18-cv-01261-JTN-SJB ECF No. 308 filed 05/17/20 PageID.4650 Page 5 of 11



federal criminal charges against Defendant Dantonio are warranted1, Defendant Dantonio’s

untruthful answers may constitute perjury under federal law. The elements of perjury are “false

testimony concerning a material matter with the willful intent to provide false testimony, rather

than as a result of confusion, mistake, or faulty memory.” United States v. Dunnigan, 507 U.S.

87, 94, 113 S. Ct. 1111, 122 L.Ed.2d 445 (1993). “A matter is considered material if it ‘would

tend to influence or affect the issue under determination’ if believed.” U.S. v Boring, 557 F.3d

707, 712 (6th Cir. 2009) (quoting U.S.S.G. § 3C1.1 cmt n. 6). Plaintiff believes Defendant

Dantonio’s false testimony was concerning a material matter and his false answer was willfully

given. Again, Defendant Dantonio, to date, has not provided an affidavit to this Court

refuting Plaintiff’s claims and allegations or Ms. Neal’s affidavit and documentary

evidence!

       Although the decision of whether federal criminal perjury charges will be instituted

against Defendant Dantonio is still to be determined, Defendant Dantonio’s false testimony in

these proceedings nonetheless is sanctionable under the Court’s inherent power to sanction.

A review of Defendant Dantonio’s deposition testimony clearly reveals that Defendant Dantonio

was emphatic that he has never had Plaintiff accompany him on any recruiting visits to the

homes of potential recruits because, as Defendant Dantonio testified, that would constitute a

violation of NCAA rules. (ECF No. 183-1 at PageID. 2217). Moreover, never during this

exchange of questioning, did Defendant Dantonio express any confusion, uncertainty, or memory

loss. (ECF No. 183-1 at PageID. 2213-2217). A review of the videotape from Defendant



1
  In light of the obscure 1890 U.S. Supreme Court ruling in In re Loney, 134 U.S. 372, 375-376
(1890), Plaintiff’s counsel will not be seeking the empaneling of a one-man grand juror pursuant
to Mich. Comp. Laws §767.3 to investigate whether Defendant Dantonio committed perjury in
this federal proceeding under Michigan’s perjury statute, being Mich. Comp. Laws §750.423(1).
(ECF No. 293 at PageID. 4508-4509).
                                           Page 5 of 12
Case 1:18-cv-01261-JTN-SJB ECF No. 308 filed 05/17/20 PageID.4651 Page 6 of 11



Dantonio’s deposition would reveal his facial expressions and emotions when asked questions

pertaining to recruiting matters. If the Court believes it would facilitate its determinations,

Plaintiff’s counsel will provide the Court with a copy of Defendant Dantonio’s videotaped

deposition.

       In addition to providing untruthful testimony pertaining to the use of Plaintiff on a

recruiting visit to the home of a star recruit, Defendant Dantonio may have also provided untruthful

testimony with respect to a university booster/donor providing the parents of star recruits

jobs/employment upon signing to play for MSU. In responding to questions pertaining to his

request for Plaintiff to ask well-known MSU donor Bob Skandalaris to secure employment for the

parents of certain high-profile football recruits, over the objections of his legal counsel, Defendant

Dantonio angrily denied ever requesting Plaintiff to ask Bob Skandalaris to secure employment

for the parents of certain high-profile recruits and further explained that the MSU Compliance

office approved the jobs that the parents of certain MSU football recruits had secured at a company

affiliated with MSU donor Bob Skandalaris. (ECF No. 183-1 at PageID. 2219-2221).

       During the January 21, 2020 deposition of MSU Compliance Officer Jennifer Smith,

Plaintiff’s counsel specifically asked Jennifer Smith about whether the MSU Compliance office

had approved the employment, of any of the parents of certain MSU football recruits, with a

company affiliated with MSU donor Bob Skandalaris. In response to this line of questioning,

Jennifer Smith testified that she did not recall the compliance office approving any such

arrangements. (ECF No. 196-9 at PageID. 2426-2427). This is potentially problematic

considering NCAA Bylaw/Rule 13.2.1.12 prohibits improper offers or inducements, which



2
  NCCA Bylaw/Rule 13.2.1.1 provides:
13.2.1.1 Specific Prohibitions. Specifically prohibited financial aid, benefits and arrangements
include, but
                                            Page 6 of 12
Case 1:18-cv-01261-JTN-SJB ECF No. 308 filed 05/17/20 PageID.4652 Page 7 of 11



includes providing employment to parents of scholar-athletes. (ECF No.183-4). Defendant

Dantonio’s misconduct in this regard was also done in bad faith or was tantamount to bad faith.

          1. Defendant Dantonio’s Misconduct In This Case Has Prompted An NCAA
                                        Investigation.

       As further evidence that Defendant Dantonio’s false testimony in this case constitutes bad

faith or is tantamount to bad faith, are actions taken since the filing of Plaintiff’s response in

opposition to Defendant Dantonio’s motion for protective order [ECF No. 183] and since the

filing of Ms. Neal’s affidavit and supporting documentary evidence [ECF No. 196-1]. Various

media outlets have since published that Michigan State University (“MSU”), after self-reporting

Plaintiff’s meritorious allegations, is currently under investigation by the NCAA for possible

major NCAA violations.3 Upon information and belief, the NCAA’s current investigation



are not limited to, the following: [R] (Revised: 10/28/97, 11/1/00, 4/23/08, 4/25/18)
(a) An employment arrangement for a prospective student-athlete’s family members;
(b) Gift of clothing or equipment;
(c) Co-signing of loans;
(d) Providing loans to a prospective student-athlete’s family members or friends;
(e) Cash or like items;
(f ) Any tangible items, including merchandise;
(g) Free or reduced-cost services, rentals or purchases of any type;
(h) Free or reduced-cost housing;
(i) Use of an institution’s athletics equipment (e.g., for a high school all-star game);
(j) Sponsorship of or arrangement for an awards banquet for high school, preparatory school or
two-year college
athletes by an institution, representatives of its athletics interests or its alumni groups or booster
clubs; and
(k) Expenses for academic services (e.g., tutoring, test preparation) to assist in the completion of
initial-eligibility
or transfer-eligibility requirements or improvement of the prospective student-athlete’s academic
profile in conjunction with a waiver request.
3
 See USA Today’s February 18, 2020 article at
https://www.usatoday.com/story/sports/ncaaf/2020/02/18/mark-dantonio-ncaa-violation-claims-
michigan-state/4801018002/; see also The Detroit News’ February 18, 2020 article at
https://www.detroitnews.com/story/sports/college/michigan-state-
university/2020/02/18/michigan-state-say-its-investigating-ncaa-violation-claims-curtis-
                                             Page 7 of 12
Case 1:18-cv-01261-JTN-SJB ECF No. 308 filed 05/17/20 PageID.4653 Page 8 of 11



pertains and/or relates to the false testimony Defendant Dantonio provided during his deposition

in this case and the allegations Plaintiff properly and truthfully asserted in Plaintiff’s response in

opposition to Defendant Dantonio’s motion for protective order [ECF No. 183 at PageID. 2203-

2206] and in response to Magistrate Judge Sally Berens’ order to show cause [ECF No. 196] that

pertained to possible NCAA violations allegedly committed by Defendant Dantonio and MSU.

       In fact, just recently (a few weeks ago), Plaintiff was contacted by a representative from

the NCAA seeking to schedule a formal investigatory interview with the Plaintiff to discuss his

claims and allegations that Defendant Dantonio may have committed numerous NCAA

violations as referenced in Plaintiff’s filings filed with this Court. In consultation with his legal

counsel, Plaintiff intends on scheduling a formal interview in the near future with representatives

from the NCAA to provide them with additional information supporting Plaintiff’s claims and

allegations that Defendant Dantonio and MSU may have committed NCAA violations.

           B. Evidentiary Hearing Is Necessary for the Court to Determine the Severity of
              Defendant Dantonio’s Misconduct.

       In Chambers, the U.S. Supreme Court listed a number of judicial acts that are within a

court’s inherent authority:

               “... a federal court has the power [1] to control admission to its bar and to discipline
               attorneys who appear before it ...; [2] to punish for contempts ... ‘[for] disobedience
               to the orders of the Judiciary, regardless of whether such disobedience interfered
               with the conduct of the trial’...; [3] to vacate its own judgment upon proof that a
               fraud has been perpetrated upon the court ...; [4] to conduct an independent
               investigation in order to determine whether it has been a victim of fraud ...; [5]
               [to] bar from the courtroom a criminal defendant who disrupts the trial ...; [6] [to]
               dismiss an action on grounds on forum non conveniens ...; [7] [to] act sua sponte
               to dismiss a suit for failure to prosecute ...; [8] to fashion an appropriate sanction
               for conduct which abuses the judicial process ... [including] dismissal of a lawsuit
               ... [or] assessment of attorney's fees.”

blackwell/4796306002/.


                                            Page 8 of 12
Case 1:18-cv-01261-JTN-SJB ECF No. 308 filed 05/17/20 PageID.4654 Page 9 of 11



Chambers, 501 U.S. at 43, 45, 111 S.Ct. 2123, (quoting Young v. United States ex rel. Vuitton et

Fils S.A., 481 U.S. 787, 798, 107 S.Ct. 2124, 95 L.Ed.2d 740 (1987) (other citations omitted))

(emphasis supplied).

       Here, Plaintiff believes that Defendant Dantonio, by providing false testimony during his

deposition, may have committed a fraud on the Court. It is important to note that although Plaintiff

has provided this Court with independent evidence of the fact of Defendant Dantonio’s false

statement [ECF No. 196-1] and it has now been confirmed that the NCAA is conducting an

investigation into Plaintiff’s allegations of NCAA violations allegedly committed by Defendant

Dantonio, Plaintiff’s filings revealing Defendant Dantonio’s alleged misconduct was recently

characterized by Magistrate Judge Sally Berens as “false and misleading”. (ECF No. 234). As

noted, Plaintiff has provided this Court with an affidavit from a third-party who has no stake or

interest in this case. (ECF No. 196-1). However, to date, Defendant Dantonio has not provided

this Court with a sworn affidavit otherwise refuting Ms. Neal’s affidavit or Plaintiff’s allegations.

Therefore, for this Court to determine whether Defendant Dantonio provided false testimony

during his deposition with respect to the recruiting visit allegation, an evidentiary hearing would

be appropriate and necessary to obtain sworn testimony from relevant witnesses, including but not

limited to, the Plaintiff, Ms. Neal, and of course, Defendant Dantonio.

       In addition, an evidentiary hearing would also be necessary and beneficial for the Court to

determine whether Defendant Dantonio provided false testimony with respect to the allegations

pertaining to jobs being given to the parents of star recruits. As noted, during the January 21, 2020

deposition of MSU Compliance Officer Jennifer Smith, Plaintiff’s counsel specifically asked

Jennifer Smith about whether the MSU Compliance office approved the employment of the parents

of certain MSU football recruits through a company affiliated with MSU donor Bob Skandalaris.



                                            Page 9 of 12
Case 1:18-cv-01261-JTN-SJB ECF No. 308 filed 05/17/20 PageID.4655 Page 10 of 11



In response to this line of questioning, Jennifer Smith testified that she did not recall the

compliance office approving any such arrangements. (ECF No. 196-9 at PageID. 2426-2427).

However, Jennifer Smith’s testimony conflicts with Defendant Dantonio’s testimony on this issue.

(ECF No. 183-1 at PageID. 2219-2221). Therefore, it would be prudent for the Court to judge the

credibility of certain witnesses to determine whether Defendant Dantonio provided false testimony

during his deposition with respect to the allegations pertaining to jobs being given to the parents

of star recruits.

        An evidentiary hearing would be best for all parties. It will allow both sides to present

proofs to this Court, but more importantly, it will allow the parties to prove their respective legal

positions. In the end, justice will be served if an evidentiary hearing is held because a “complete”

record will be established, and the Court will be able to determine for itself whether Defendant

Dantonio provided false testimony under oath.

                                         CONCLUSION

        WHEREFORE, for the foregoing reasons, Plaintiff prays that this Honorable Court

GRANT his motion for sanctions against Defendant Dantonio for providing false testimony during

his deposition and Plaintiff further prays that this Honorable Court further orders that an

evidentiary hearing be held for the Court to determine whether Defendant Dantonio provided false

testimony during his deposition.

Dated: May 17, 2020                                   Respectfully submitted,
                                                      /s/ ANDREW A. PATERSON
                                                      ANDREW A. PATERSON (P18690)
                                                      Co-Counsel for Plaintiff
                                                      2893 E. Eisenhower Pkwy
                                                      Ann Arbor, MI 48108
                                                      (248) 568-9712
                                                      aap43@outlook.com




                                           Page 10 of 12
Case 1:18-cv-01261-JTN-SJB ECF No. 308 filed 05/17/20 PageID.4656 Page 11 of 11



                               LOCAL RULE CERTIFICATION

           I, Andrew A. Paterson, certify that the concurrence requirement set forth in this

   document complies with Local Rule 10, including: 8 ½ x 11 inch paper, double-spaced

   (except for quoted materials and footnotes); at least one-inch margins on the top, sides, and

   bottom; consecutive page numbering; and type size of all text and footnotes that is no

   smaller than 10-1/2 characters per inch (for non-proportional fonts) or 12 point (for

   proportional fonts). I also certify that it is the appropriate length. There are a total of 3,168

   words in this motion and brief. (Note: Plaintiff is also filing a separate statement pursuant

   to Local Rule 10).

                                       Respectfully submitted,

                                       /s/ ANDREW A. PATERSON
                                       ANDREW A. PATERSON (P18690)
                                       Co-Counsel for Plaintiff
                                       2893 E. Eisenhower Pkwy
                                       Ann Arbor, MI 48108
                                       (248) 568-9712
                                       aap43@outlook.com

                                 CERTIFICATE OF SERVICE

       I, ANDREW A. PATERSON, certify that forgoing document(s) was filed and served via

the Court's electronic case filing and noticing system (ECF) this 17th day of May, 2020, which

will automatically send notification of such filing to all attorneys and parties of record registered

electronically.

Dated: May 17, 2020                            Respectfully submitted,

                                               /s/ ANDREW A. PATERSON
                                               ANDREW A. PATERSON (P18690)
                                               Co-Counsel for Plaintiff
                                               2893 E. Eisenhower Pkwy
                                               Ann Arbor, MI 48108
                                               (248) 568-9712
                                               aap43@outlook.com

                                            Page 11 of 11
